Citation Nr: 1415275	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-31 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for residuals of Reiter's syndrome, to include history of iritis, prostatitis, irritable bowel syndrome (IBS), and degenerative joint disease (DJD) of the bilateral feet, knees, ankles, and hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from January 1986 to December 1989, November 1991 to May 1992, July 1993 to April 1998, and November 1998 to December 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  


REMAND

Service connection for Reiter's syndrome was established upon rating decision in March 2009.  A noncompensable rating was assigned effective January 1, 2009.  The Veteran submitted a timely appeal, and in a June 2010 rating decision, the noncompensable rating was increased to 20 percent, also from January 1, 2009.  

It is the Veteran's contention that a rating in excess of 20 percent is warranted for his service-connected disorder.  The Board notes that the Veteran's Reiter's syndrome manifestations are rated pursuant to 38 C.F.R. § 4.171a, Diagnostic Codes (DCs) 5002-5009, pertaining to rheumatoid arthritis.  Reiter's syndrome does not have a specific DC.  38 C.F.R. §§ 4.20, 4.27 (2013).  

Review of the record reflects that the Veteran was seen in 2007 and 2008 for his symptoms by private physicians.  VA examined the Veteran for his Reiter's syndrome in October 2008.  He was seen again for joint complaints by a private physician in October 2010.  The diagnosis was arthroplasty associated with Reiter's disease.  In December 2012, the Veteran stated that he continues to be seen for complaints of pain and loss of motion in the relevant joints.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, on the basis of the foregoing, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his Reiter's syndrome residuals, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Upon the completion of the foregoing development, the Veteran is to be afforded a VA medical examination by a physician in the specialty of orthopedics for the purpose of determining the nature and severity of the Veteran's Reiter's syndrome.  The claims folder in its entirety, including a copy of this remand, is to be furnished to the examiner prior to any evaluation of the Veteran for use in the study of this case.  Such examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation.  Any indicated diagnostic studies must also be accomplished if deemed warranted by the examiner.  All diagnoses are then to be fully set forth.  

It is requested that the examining orthopedist address each of the following queries: 

(a)  Is the Veteran's Reiter's syndrome currently an active or inactive process? 

(b)  If it is an active process, are there (i) constitutional manifestations associated with active joint involvement, which are totally incapacitating; or (ii) lesser symptoms but with weight loss and anemia productive of a severe impairment of health, or severely incapacitating exacerbations occurring 4 or more times a year, or a lesser number of exacerbations over prolonged periods; or (iii) symptom combinations productive of a definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; or (iv) one or two exacerbations a year in a well-established diagnosis?  

(c)  If his Reiter's syndrome is not an active process are there chronic residuals involving limitation of motion or ankylosis, be it favorable or unfavorable, of any affected joint, and, if so, to what degree?  Limitation of joint motion must be objectively confirmed by findings, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

(d)  Is the veteran's Reiter's syndrome manifested by objective evidence of pain, painful motion, weakened movement, excess fatigability, or incoordination attributable to the service-connected disability?  If feasible, any determination should be expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain, weakened movement, excess fatigability, or incoordination. 

(e) Whether any pain caused by the veteran's Reiter's syndrome could significantly limit functional ability during flare-ups or when the affected joints are used repeatedly over a period of time?  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  Following the completion of the foregoing actions, the RO should review the examination report.  If the report is not in complete compliance with the instructions provided above, appropriate action should be taken to return such examination for any and all needed action.  

4.  Lastly, the RO should readjudicate the Veteran's claim of entitlement to an initial rating in excess of 20 percent for Reiter's syndrome, based on all the evidence on file and all governing legal authority, including the VCAA, and Fenderson v. West, 12 Vet. App. 119 (1999) and 38 C.F.R. § 3.655 (2013), as applicable.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) which should include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, including, as applicable, 3.655 (2013).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.  


The Veteran need take no action until otherwise notified.  The purpose of this remand is to obtain additional evidentiary and procedural development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).  

